Exhibit 10.2



THIS GUARANTY, THE INDEBTEDNESS (AS HEREINAFTER DEFINED) GUARANTEED HEREUNDER,
ALL OF THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY LIENS
SECURING SUCH INDEBTEDNESS OR OBLIGATIONS ARE SUBJECT TO THE SUBORDINATION
AGREEMENT (AS DEFINED BELOW).


THIRD LIEN CONTINUING GUARANTY
NOVEMBER 16, 2015




TO:    SG VTB HOLDINGS, LLC


1.    GUARANTY; DEFINITIONS. In consideration of any credit extended to Borrower
by Lender under the Note referred to below, and for other valuable
consideration, the undersigned VTB HOLDINGS, INC., a Delaware corporation (“VTB
Holdings”) and VOYETRA TURTLE BEACH, INC., a Delaware corporation (“VTB;”
collectively, with VTB Holdings, jointly and severally, the "Guarantors" and
each a “Guarantor”), jointly and severally unconditionally guarantee and promise
to pay to SG VTB HOLDINGS, LLC, a Delaware limited liability company (“Lender”),
on demand in lawful money of the United States of America and in immediately
available funds, any and all obligations of TURTLE BEACH CORPORATION, a Nevada
corporation (“Borrower”) to Lender under the Subordinated Promissory Note, dated
November 16, 2015 (the “Note”) from Borrower to the Lender, including all
principal and interest thereon (such obligations under the Note, the
“Indebtedness”). This Third Lien Continuing Guaranty (this “Guaranty”) is a
guaranty of payment and not collection.


2.    SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER GUARANTIES.
This is a continuing guaranty and all rights, powers and remedies hereunder
shall apply to all present and future Indebtedness of Borrower to Lender under
the Note, including that arising under any successive transactions which shall
either continue, increase or decrease it, and notwithstanding the dissolution,
liquidation or bankruptcy (as applicable) of the Borrower or any Guarantor or
any other event or proceeding affecting the Borrower or any Guarantor. Any such
notice must be sent to Lender by registered U.S. mail, postage prepaid,
addressed to its office as set forth in the Note, or at such other address as
Lender shall from time to time designate. The obligations of each Guarantor
hereunder shall be in addition to any obligations of any such Guarantor under
any other guaranties of any liabilities or obligations of the Borrower or any
other persons heretofore or hereafter given to Lender unless said other
guaranties are expressly modified or revoked in writing; and this Guaranty shall
not, unless expressly herein provided, affect or invalidate any such other
guaranties.


3.    OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations of each Guarantor
hereunder are joint and several and independent of the obligations of the
Borrower or any other Guarantor, and a separate action or actions may be brought
and prosecuted against each Guarantor whether action is brought against the
Borrower, any other Guarantor or any other person, or whether the Borrower, any
other Guarantor or any other person is joined in any such action or actions.
Each Guarantor acknowledges that this Guaranty is absolute and unconditional,
there are no conditions precedent to the effectiveness of this Guaranty, and
this Guaranty is in full force and effect and is binding on such Guarantor as of
the date written below, regardless of whether Lender obtains collateral or any
guaranties from others or takes any other action contemplated by such Guarantor
or with respect to any other Guarantor. Each Guarantor waives the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and each such Guarantor agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to such Guarantor's liability hereunder. The liability of each Guarantor
hereunder shall be reinstated and revived and the rights of Lender shall
continue if and to the extent for any reason any amount at any time paid on
account of any Indebtedness guaranteed hereby is rescinded or must otherwise be
restored by Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Lender in its sole discretion; provided however, that if Lender
chooses to contest




--------------------------------------------------------------------------------



any such matter at the request of any Guarantor, each Guarantor agrees to
indemnify and hold Lender harmless from and against all costs and expenses,
including reasonable attorneys' fees, expended or incurred by Lender in
connection therewith, including without limitation, in any litigation with
respect thereto.


4.    AUTHORIZATIONS TO LENDER. Each Guarantor authorizes Lender either before
or after revocation hereof, without notice to or demand on such Guarantor, and
without affecting such Guarantor's liability hereunder, from time to time to:
(a) alter, compromise, renew, extend, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Indebtedness or any portion
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security for the payment of this Guaranty or the Indebtedness or
any portion thereof, and exchange, enforce, waive, subordinate or release any
such security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as
Lender in its discretion may determine; (d) release or substitute any one or
more of the endorsers or any other guarantors of the Indebtedness (including any
other Guarantor hereunder), or any portion thereof, or any other party thereto;
and (e) apply payments received by Lender from the Borrower to any Indebtedness
of the Borrower to Lender, in such order as Lender shall determine in its sole
discretion, whether or not such Indebtedness is covered by this Guaranty, and
each Guarantor hereby waives any provision of law regarding application of
payments which specifies otherwise. Lender may without notice assign this
Guaranty in whole or in part. Upon Lender's request, each Guarantor agrees to
provide to Lender copies of such Guarantor's financial statements and, in any
case, shall cooperate with Borrower in providing any financial information
related to such Guarantor as may be required pursuant to the terms of any loan,
credit or other agreement by and between Borrower and Lender.


5.    REPRESENTATIONS AND WARRANTIES. Each Guarantor represents and warrants to
Lender that: (a) this Guaranty is executed at Borrower's request; (b)
[RESERVED]; (c) Lender has made no representation to such Guarantor as to the
creditworthiness of the Borrower; and (d) such Guarantor has established
adequate means of obtaining from the Borrower on a continuing basis financial
and other information pertaining to the Borrower’s financial condition. Each
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect such Guarantor's risks
hereunder, and each Guarantor further agrees that Lender shall have no
obligation to disclose to any Guarantor any information or material about any of
the Borrower which is acquired by Lender in any manner.


6.    GUARANTORS’ WAIVERS.


(a)    Each Guarantor waives any right to require Lender to: (i) proceed against
the Borrower or any other person; (ii) marshal assets or proceed against or
exhaust any security held from the Borrower or any other person; (iii) give
notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from the Borrower or any other
person; (iv) take any other action or pursue any other remedy in Lender's power;
or (v) make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Lender as
security for or which constitute in whole or in part the Indebtedness guaranteed
hereunder, or in connection with the creation of new or additional Indebtedness.


(b)    Each Guarantor waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of the Borrower or
any other person; (ii) the cessation or limitation from any cause whatsoever,
other than payment in full, of the Indebtedness of the Borrower or any other
person; (iii) any lack of authority of any officer, director, partner, agent or
any other person acting or purporting to act on behalf of the Borrower or any
defect in the formation of the Borrower; (iv) the application by the Borrower of
the proceeds of any Indebtedness for purposes other than the purposes
represented by Borrower to, or intended or understood by, Lender or any
Guarantor; (v) any act or omission by Lender which directly or indirectly
results in or aids the discharge of the Borrower or any portion of the
Indebtedness by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Lender against the Borrower; (vi) any
impairment of the value of any interest in any security for the Indebtedness or
any portion




--------------------------------------------------------------------------------



thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (vii)
any modification of the Indebtedness, in any form whatsoever, including any
modification made after revocation hereof to any Indebtedness incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (viii) any requirement that Lender
give any notice of acceptance of this Guaranty. Until all Indebtedness shall
have been paid in full, Guarantors shall have no right of subrogation, and each
Guarantor waives any right to enforce any remedy which Lender now has or may
hereafter have against the Borrower or any other person, and waives any benefit
of, or any right to participate in, any security now or hereafter held by
Lender. Each Guarantor further waives all rights and defenses any such Guarantor
may have arising out of (A) any election of remedies by Lender, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Indebtedness, destroys such Guarantor's rights
of subrogation or such Guarantor's rights to proceed against the Borrower for
reimbursement, or (B) any loss of rights such Guarantor may suffer by reason of
any rights, powers or remedies of the Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Borrower's Indebtedness, whether by operation of law, or otherwise, including
any rights such Guarantor may have to a fair market value hearing to determine
the size of a deficiency following any foreclosure sale or other disposition of
any real property security for any portion of the Indebtedness.


7.    TERMINATION. This Guaranty, and the guarantees granted hereby, will
terminate upon the earlier to occur of (i) the payment in full of the
Indebtedness and (ii) the release of the guarantee of the Guarantors by any
Senior Agent (as such term is defined in the Subordination Agreement).


8.    SUBORDINATION. Any indebtedness of the Borrower now or hereafter held by
any Guarantor is hereby subordinated to the Indebtedness of Borrower to Lender.
Such indebtedness, if Lender requests, shall be collected and received by such
Guarantor as trustee for Lender and paid over to Lender on account of the
Indebtedness of Borrower to Lender but without reducing or affecting in any
manner the liability of any Guarantor under the other provisions of this
Guaranty.


9.    REMEDIES; NO WAIVER. All rights, powers and remedies of Lender hereunder
are cumulative. No delay, failure or discontinuance of Lender in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by Lender of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.


10.    COSTS, EXPENSES AND ATTORNEYS' FEES. Guarantors shall pay to Lender
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees, expended or incurred
by Lender in connection with the enforcement of any of Lender's rights, powers
or remedies and/or the collection of any amounts which become due to Lender
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by
Lender or any other person) relating to any Guarantor or any other person or
entity. All of the foregoing shall be paid by Guarantors with interest from the
date of demand until paid in full at a rate of interest as set forth in the
Note.


11.    SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties thereto; provided however, that no
Guarantor may assign or transfer any of its interests or rights hereunder
without Lender's prior written consent. Each Guarantor acknowledges that Lender
has the right to sell, assign, transfer, negotiate or grant participations in
all or any part of, or any interest in, any Indebtedness of




--------------------------------------------------------------------------------



Borrower to Lender and any obligations with respect thereto, including this
Guaranty. In connection therewith, Lender may disclose all documents and
information which Lender now has or hereafter acquires relating to any Guarantor
and/or this Guaranty, whether furnished by Borrower, any Guarantor or otherwise.
Each Guarantor further agrees that Lender may disclose such documents and
information to Borrower.


12.    AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Lender and the Guarantor(s) against which it is being enforced.


13.    JOINT AND SEVERAL OBLIGATIONS; PURSUIT OF REMEDIES. The term
“Guarantors,” as used herein, shall refer to each Guarantor jointly and
severally, and, notwithstanding anything implied or contained herein, all
promises, agreements, covenants, waivers, consents, representations, warranties
and other provisions in this Guaranty are made by and shall be binding upon each
and every undersigned Guarantor, jointly and severally. Lender may pursue its
rights and remedies hereunder or under the Security Agreement with respect to
any Guarantor hereunder without being required to pursue any other Guarantor
hereunder.


14.    UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS. Each
Guarantor warrants and agrees that each of the waivers set forth herein is made
with such Guarantor's full knowledge of its significance and consequences, and
that under the circumstances, the waivers are reasonable and not contrary to
public policy or law. If any waiver or other provision of this Guaranty shall be
held to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.


15.    GOVERNING LAW. This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York.


16.    SUBORDINATION AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, EACH GUARANTOR AGREES THAT THIS GUARANTY, AND EACH AND EVERY
TERM HEREOF, THE LIENS AND SECURITY INTEREST SECURING THE OBLIGATIONS HEREUNDER
(INCLUDING THE LIENS IN FAVOR OF LENDER) AND THE RIGHTS AND OBLIGATIONS OF ALL
PARTIES HEREUNDER, AND EVIDENCED HEREBY, ARE SUBJECT TO THE PROVISIONS OF THAT
CERTAIN SUBORDINATION AGREEMENT, DATED NOVEMBER 16, 2015, BY AND AMONG THE
BORROWER, TURTLE BEACH EUROPE LIMITED, A COMPANY LIMITED BY SHARES AND
INCORPORATED IN ENGLAND AND WALES WITH COMPANY NUMBER 03819186, EACH GUARANTOR,
THE LENDER, BANK OF AMERICA, N.A. AND CRYSTAL FINANCIAL LLC (AS AMENDED, AMENDED
AND RESTATED, SUPPLEMENTED, OTHERWISE IN EFFECT FROM TIME TO TIME, THE
“SUBORDINATION AGREEMENT”) AND ARE SUBORDINATE TO THE SENIOR DEBT (AS SUCH TERM
IS DEFINED IN THE SUBORDINATION AGREEMENT) AND THE LIENS SECURING THE SENIOR
DEBT PURSUANT TO THE SUBORDINATION AGREEMENT. EACH GUARANTOR AGREES TO BE BOUND
BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS GUARANTY OR ANY DOCUMENT ENTER INTO IN CONNECTION
HEREWITH AND THE TERMS OF THE SUBORDINATION AGREEMENT, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL CONTROL AND GOVERN.


17.    WAIVER OF JURY TRIAL. GUARANTORS AND LENDER WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTORS AND LENDER, AND EACH
GUARANTOR AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. EACH OF THE
GUARANTORS AND THE LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.
EACH GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED




--------------------------------------------------------------------------------



IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Guarantors have executed this Guaranty, with
the intention that it constitute an instrument under seal, as of the date first
written above.


GUARANTORS:




VTB HOLDINGS, INC., a Delaware corporation




By: /s/ Juergen Stark
Title: Juergen Stark




VOYETRA TURTLE BEACH, INC., a Delaware corporation




By: /s/ Juergen Stark
Title: Juergen Stark








